MEMORANDUM **
James Paul Lewis, Jr. appeals his sentence following his convictions for mail fraud, 18 U.S.C. § 1341, and money laundering, id. § 1957. Because the facts are known to the parties, we do not review them here.
The district court sentenced Lewis to thirty years on the mail fraud count and ten years on the money laundering count, with the terms to run concurrently. As the government concedes, Lewis’s thirty-year sentence on the mail fraud count exceeds the statutory maximum for that count. See 18 U.S.C. § 1341 (providing for a maximum of twenty years unless the fraud “affects a financial institution,” a circumstance not alleged in this case). The sentence’s illegality requires a remand for resentencing. 18 U.S.C. § 3742(f)(1); United States v. Joetzki, 952 F.2d 1090, 1097-98 (9th Cir.1991).
Because Lewis’s sentence must be vacated on this ground, we do not reach Lewis’s other claims of error. On resentencing, the district court shall consider all the sentencing factors contained in 18 U.S.C. § 3553(a). If the district court chooses to impose a sentence in excess of the applicable Guidelines range, then it must set forth enough of its reasoning “to satisfy the appellate court that [the district court] has considered the parties’ arguments and has a reasoned basis for exercising [its] own legal decisionmaking authority.” Rita v. United States, — U.S. -, -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007).
The sentence is VACATED and the case REMANDED for resentencing.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.